DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Double Inclusion/Antecedent Basis1

Claim 5 outlines two separate queries of “one transactor query” and “one blockchain query.” Claim 1, upon which, claim 5 ultimately depends upon (since claim 2 depends on claim 1) recites with newly added language “a query” and “the query.” Following MPEP 2173.05(e), it is unclear whether “one transactor query” or “one blockchain query” refers back to “the query” in independent claim 1 when reading in light of instant PGPUB 0042, 0043 which outlines only two types of queries, not three. See also Examiner Interview Summary (07/19/2022), Section 35 U.S.C. 112.
Alternatively, or jointly, following MPEP 2173.05(o) (citing Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)), it is unclear whether “the query” in independent claim 1 is referred to again, by a different name, in claim 5. That is, it is unclear whether “the query” and “the one transactor query” are the same or whether “the query and “one blockchain query” are the same. Examiner is relying on PGPUB 0042, 0043.
Claims 6-12 are rejected as each depends on claim 5.
Claims 11 and 12 are rejected under the same line of reasoning (“queries”) as claim 12 depends on claim 11; claim 11 depends on claim 9; claim 9 depends on claim 7; and claim 7 depends on claim 5.

Unclear Scope
Claims 13 and 14 recite the language of “miner.” Following MPEP 2173.03, there should be correspondence between the claim and the Spec. following 37 CFR 1.75(d)(1). Following amendments, Applicant has added “miner” to the claims which are not part of the Specification. Further, the Spec. does not even use the word “mine.” Considering extrinsic evidence may be used, MPEP 2111 (claim construction), different evidence beyond the four corners yields unclear metes and bounds at differing levels of abstraction and scope. Compare Yaga (Blockchain Technology Overview) at p. 2 (finding “users who manage to publish new blocks and maintain copies”) (emphasis added) with Hong (How Does Bitcoin Mining Work?) at p. 1 (finding a “process by which [coin] are entered into circulation….[which requires] solv[ing] an extremely complex…math problem.”) (emphasis added), available at https://www.investopedia.com/tech/how-does-bitcoin-mining-work/2 and with Hong at p. 4 (“Miners will continue to verify transaction and will be paid fees for doing so[.]”) (emphasis added).
Further still, looking to the prosecution history for clarification, and Applicant’s own words, Applicant’s Remarks (05/31/2022) (finding only “No new matter has been introduced by the herein amendments.”) provide no guidance thereby providing no textual anchor/hook (i.e., a paragraph) for which the Examiner can rely upon for interpreting the claim language of “miner” in light of the Specification. In re Packard, 751 F.3d 1307, 1312 (“It makes good sense, for definiteness and clarity as for other validity requirements, for the USPTO initially to reject claims based on a well-founded prima facie case of lack of clarity (in its several forms) based on the perspective of one of ordinary skill in the art in view of the entire written description and developing prosecution history.”) (emphasis added). As such, Applicant has failed to comport with the 112(b) statutory mandate of “point out.”
As such, Examiner leaves it to Applicant to point to the Spec. for the newly added language and, in their own words, what the meaning of “miner” is in light of the Spec as the prima facie case is burden shifting mechanism. In re Packard, 751 F.3d 1307, 1312 (citing In re Piasecki, 745 F.2d 1468 (Fed. Cir. 1984)).
Dependent claims 14-18 are rejected as each depends on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteeg US20190305968A1 as evidenced by Menezes (“HandBook of Applied Cryptography”).
Regarding claim 1 Versteeg teaches:
receiving transaction data associated with a transaction via a transaction component (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating a query3 as part of a security process associated with challenge-response authentication (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for a blockchain responder (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”) to update a blockchain (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) with a data block comprising the transaction data (Figs. 2-6 (showing blocks); 0028 “ledger of transactions”), wherein the data block further comprises cryptographic hash data for another data block in the blockchain associated with the data block (Figs. 2-6 (showing arrows as connectors); 0027 “linkage by hash pointer”), and the query is based on a portion of the transaction data that comprises less than an entirety of the transaction data; and (Figs. 2-6 (showing arrows and language of “previous hash”); 0045 “function of the hash of the previous block, t-1”); see also Menezes at p. 322 (providing definition for hash function).
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.
in response to the blockchain responder being authenticated by the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), validating the blockchain responder to update the blockchain with the data block (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).

Regarding claim 2 Versteeg teaches:
wherein the operations further comprise rendering at least a portion of the security process via a display of an electronic device (Fig. 7 (showing UI), wherein the rendering includes at least one of rendering visual data associated with the security process via the display (Fig. 7.) and rendering contextual data associated with the transaction via the display (Fig. 7 (showing “Type the two words”)).

Regarding claim 3 Versteeg teaches:
The system of claim 2, wherein the rendering the visual data further comprises (Fig. 7 (showing “Type the two words”)) at least one of presenting the visual data associated with the query (Fig. 7 (showing “Type the two words”)) regarding information contained in the portion of the transaction data (Fig. 12 Item “SOLVED PUZZLES”; 0060 “may include puzzle-solution”) and generating a query regarding contextual information for the transaction (Fig. 7 (showing “Type the two words”)).

Regarding claim 4 Versteeg teaches:
wherein the rendering the visual data comprises at least one of presenting the visual data based on a timestamp associated with the transaction (Fig. 2 (showing timestamps)) and rendering the visual data by executing an automated Turing test associated with the challenge-response authentication (0047 “Turing test”; Claims 5, 6).

Regarding claim 5 Versteeg teaches:
wherein the transaction component is operated by at least one validator component, and wherein the at least one validator component facilitates operations that include at least one of (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”)):
generating at least one transactor query regarding the transaction to a transactor (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) via the display of the electronic device; and (Fig. 7 (showing UI)
generating at least one blockchain query regarding the transaction to the blockchain responder component (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Regarding claim 6 Versteeg teaches:
wherein the transaction component presenting a transaction interface to the transactor to facilitate performing the transaction selected from a financial exchange between parties, a file exchange between patties, and a property exchange between parties (0024).

Regarding claim 7 Versteeg teaches:
wherein a private key is employed (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049) by the at least one validator component as part of the security process to encrypt (0049 “signed by the key k”) the at least one transactor query (0043-0046, 0047) and the at least one blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, or jointly4, claims 1-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Versteeg US20190305968A1 in view of (B) Menezes (“HandBook of Applied Cryptography”).
Regarding claim 1 Versteeg teaches:
receiving transaction data associated with a transaction via a transaction component (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating a query5 as part of a security process associated with challenge-response authentication (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for a blockchain responder (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”) to update a blockchain (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) with a data block comprising the transaction data (Figs. 2-6 (showing blocks); 0028 “ledger of transactions”), wherein the data block further comprises cryptographic hash data for another data block in the blockchain associated with the data block (Figs. 2-6 (showing arrows as connectors); 0027 “linkage by hash pointer”), and the query is…
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.
in response to the blockchain responder being authenticated by the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), validating the blockchain responder to update the blockchain with the data block (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).

Versteeg does not expressly teach:
based on a portion of the transaction data that comprises less than an entirety of the transaction data; and

Versteeg however teaches as a whole as follows:
As to the subsidiary facts, hashes functions are compression functions, Menezes at p. 322 (providing definition for hash function), that allow for data integrity, Menezes at p. 321 (“use for data integrity”). Following, MPEP 2141(II)(C) which considers prior art solutions, speed is an issue to be considered when it comes to hashing. Menezes at p. 338 (“speed in mind…expense of speed, and tradeoffs are typically made”) (emphasis added), p. 345 (showing chart on speeds with corresponding algorithms), p. 351 (“include speed”). Divorced from computer hardware, all transaction data could be (or ideally would like to be) hashed in order to ensure data integrity. However, tradeoffs must be made as can be appreciated by a POSITA. Accordingly, a POSITA would be motivated to omitted less sensitive information or noncritical data while recognizing that an attack on some of the noncritical/less sensitive data may take place in order to increase speed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the data hashes in Versteeg by omitted portions on noncritical transaction data as certain parts of the transaction data are not critical for maintaining the blockchain, or do not require security features (i.e., data integrity) associated with the hash. MPEP 2144.04(II) (holding that it is obvious to omit).

Without conceding, Menezes additionally teaches:
based on a portion of the transaction data that comprises less than an entirety of the transaction data; and (Figs. 2-6 (showing arrows and language of “previous hash”); 0045 “function of the hash of the previous block, t-1”)

As to the subsidiary facts, hashes functions are compression functions, Menezes at p. 322 (providing definition for hash function), that allow for data integrity, Menezes at p. 321 (“use for data integrity”). Following, MPEP 2141(II)(C) which considers prior art solutions, speed is an issue to be considered when it comes to hashing. Menezes at p. 338 (“speed in mind…expense of speed, and tradeoffs are typically made”) (emphasis added), p. 345 (showing chart on speeds with corresponding algorithms), p. 351 (“include speed”). Divorced from computer hardware, all transaction data could be (or ideally would like to be) hashed in order to ensure data integrity. However, tradeoffs must be made as can be appreciated by a POSITA. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the data hashes in Versteeg with the hash functions in Menezes which are compression functions or general hash functions with m>n (whether or not m is fixed) and decrease m in order to compression less data in order to increase speed compression times since less data is being compressed. Menezes at p. 328 (disclosing m and n bits).

Regarding claim 2 Versteeg teaches:
wherein the operations further comprise rendering at least a portion of the security process via a display of an electronic device (Fig. 7 (showing UI), wherein the rendering includes at least one of rendering visual data associated with the security process via the display (Fig. 7.) and rendering contextual data associated with the transaction via the display (Fig. 7 (showing “Type the two words”)).

Regarding claim 3 Versteeg teaches:
The system of claim 2, wherein the rendering the visual data further comprises (Fig. 7 (showing “Type the two words”)) at least one of presenting the visual data associated with the query (Fig. 7 (showing “Type the two words”)) regarding information contained in the portion of the transaction data (Fig. 12 Item “SOLVED PUZZLES”; 0060 “may include puzzle-solution”) and generating a query regarding contextual information for the transaction (Fig. 7 (showing “Type the two words”)).

Regarding claim 4 Versteeg teaches:
wherein the rendering the visual data comprises at least one of presenting the visual data based on a timestamp associated with the transaction (Fig. 2 (showing timestamps)) and rendering the visual data by executing an automated Turing test associated with the challenge-response authentication (0047 “Turing test”; Claims 5, 6).

Regarding claim 5 Versteeg teaches:
wherein the transaction component is operated by at least one validator component, and wherein the at least one validator component facilitates operations that include at least one of (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”)):
generating at least one transactor query regarding the transaction to a transactor (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) via the display of the electronic device; and (Fig. 7 (showing UI)
generating at least one blockchain query regarding the transaction to the blockchain responder component (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Regarding claim 6 Versteeg teaches:
wherein the transaction component presenting a transaction interface to the transactor to facilitate performing the transaction selected from a financial exchange between parties, a file exchange between patties, and a property exchange between parties (0024).

Regarding claim 7 Versteeg teaches:
wherein a private key is employed (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049) by the at least one validator component as part of the security process to encrypt (0049 “signed by the key k”) the at least one transactor query (0043-0046, 0047) and the at least one blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Regarding claim 8 Versteeg teaches:
wherein the operations further comprise sharing a public key between (0044 “Q_t…distribution of trusted public keys”) the at least one validator component and the blockchain responder component as part of the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), and wherein the public key is employed (0044) by the blockchain responder component…blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
to send an encrypted response in response to the encrypted…
Menezes teaches:
to send an encrypted response in response to the encrypted (pp. 25-27)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the public key encryption channels of Menezes in order to secure data.

Regarding claim 9 Versteeg teaches:
wherein the private key is employed by the at least one validator component as part of the security process (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049) for verifying the…blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
encrypted response to the encrypted…
Menezes teaches:
encrypted response to the encrypted (pp. 25-27)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the public key encryption channels of Menezes in order to secure data.

Regarding claim 10 Versteeg teaches:
wherein the at least one of the blockchain responder component and the at least one validator component update the data block in the blockchain with the transaction data based on verifying…(0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
the encrypted response…
Menezes teaches:
the encrypted response (pp. 25-27)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the public key encryption channels of Menezes in order to secure data.

Claims 11-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Versteeg US20190305968A1 in view of (B) Menezes (“HandBook of Applied Cryptography”) in view of (C) Liu US20150295716A1.
Regarding claim 11 Versteeg teaches:
wherein the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…by the at least one validator component (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) and the blockchain responder component responds with the encrypted response to the respective queries (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…an encryption using a private or public key (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…
Neither Versteeg nor Menezes teach:
includes a homomorphic encryption, wherein the encrypted queries are generated as E(Q1), E(Q2)... E(QN)… and is a summation represented as E(Q1+ Q2 ... + QN), with E representing… Q representing a query, and N representing a positive integer.
Liu teaches:
includes a homomorphic encryption, wherein the encrypted queries are generated as E(Q1), E(Q2)... E(QN) (0153, 0294, 312, 315)… and is a summation represented as E(Q1+ Q2 ... + QN), with E representing (0153, 0294, 312, 315)… Q representing a query, and N representing a positive integer (0153, 0294, 312, 315).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the encryption of Liu in order to secure data as a matter of design choice to secure multiple pieces of data.

Regarding claim 12 Versteeg teaches:
…queries and the….response is generated as a hash value (Fig. 12; 0060 “hash of the puzzles”, 0063 , 0065 “hash)”.
Versteeg does not teach:
wherein the encrypted… encrypted
Menezes teaches:
wherein the encrypted (pp. 25-27)… encrypted (pp. 25-27)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the public key encryption channels of Menezes in order to secure data.

Claims 13-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Versteeg US20190305968A1 in view of (B) Liu US20150295716A1 as evidenced by (I) Menezes.
Regarding claim 13 Versteeg teaches:
receiving, by a system having a processor and a memory, transaction data involved in one or more transactions to be added to a data block of a blockchain by a miner (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating, by the system, at least two…queries associated with respective portion of the transaction data (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) for a challenge-response authentication process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for the miner (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”), wherein respective answers to the at least two encrypted queries are encrypted as separate…values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art), and wherein the respective portions of the transaction data comprises less than an entirety of the transaction data (Figs. 2-6 (showing arrows and language of “previous hash”); 0045 “function of the hash of the previous block, t-1”); see also Menezes at p. 322 (providing definition for hash function).; 
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.

receiving, by the system, from the miner, an encrypted response to the at least two…queries (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) representing….value determined from the separate…values; and (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”)
verifying, by the system, that the…value correlates to the separate encrypted values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).

Alternatively, or jointly, Versteeg does not expressly teach:
based on a portion of the transaction data that comprises less than an entirety of the transaction data; and

Alternatively, or jointly, Versteeg teaches as a whole as follows:
As to the subsidiary facts, hashes functions are compression functions, Menezes at p. 322 (providing definition for hash function), that allow for data integrity, Menezes at p. 321 (“use for data integrity”). Following, MPEP 2141(II)(C) which considers prior art solutions, speed is an issue to be considered when it comes to hashing. Menezes at p. 338 (“speed in mind…expense of speed, and tradeoffs are typically made”) (emphasis added), p. 345 (showing chart on speeds with corresponding algorithms), p. 351 (“include speed”). Divorced from computer hardware, all transaction data could be (or ideally would like to be) hashed in order to ensure data integrity. However, tradeoffs must be made as can be appreciated by a POSITA. Accordingly, a POSITA would be motivated to omitted less sensitive information or noncritical data while recognizing that an attack on some of the noncritical/less sensitive data may take place in order to increase speed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the data hashes in Versteeg by omitted portions on noncritical transaction data as certain parts of the transaction data are not critical for maintaining the blockchain, or do not require security features (i.e., data integrity) associated with the hash. MPEP 2144.04(II) (holding that it is obvious to omit).

Versteeg does not teach:
…encrypted…
…an aggregated encrypted…
Liu teaches:
…encrypted (0153, 0294, 312, 315) …
…an aggregated encrypted (0153, 0294, 312, 315) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the encryption of Liu in order to secure data as a matter of design choice to secure multiple pieces of data.

Regarding claim 14 Versteeg teaches:
further comprising validating, by the system, the miner to update (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) the data block in the blockchain with the transaction data based on verifying that the…value correlates to the separate encrypted values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).
Versteeg does not teach:
aggregated encrypted
Liu teaches:
aggregated encrypted (0153, 0294, 312, 315)

Regarding claim 15 Versteeg teaches:
…queries, and (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)
…response (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…
Versteeg does not teach:
employing, by the system, a private key to encrypt the at least two encrypted
wherein the encrypted… is encrypted using a public key.
Liu teaches:
employing, by the system, a private key to encrypt the at least two encrypted (0153, 0294, 312, 315)
wherein the encrypted… is encrypted using a public key (0153, 0294, 312, 315).

Regarding claim 16 Versteeg teaches:
…for verifying, by the system (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art)…value correlates to the separate encrypted values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).
Versteeg does not teach:
utilizing the private key… that the aggregated encrypted
Liu teaches:
utilizing the private key (0153, 0294, 312, 315)… that the aggregated encrypted

Regarding claim 17 Versteeg teaches:
…queries…queries…response to the respective queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…with E representing an encryption using a private or public key (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…
Versteeg does not teach:
wherein the at least two encrypted… are generated as a homomorphic encryption, wherein the at least two encrypted… are generated as E(Q1), E(Q2)... E(QN) and the encrypted… is the aggregated encrypted value represented as at least one of a summation represented as E(Q1+ Q2+ ... +QN) or a product represented as E(Q 1* Q2 * ... *QN)… Q representing a query, and N representing a positive integer. 
Liu teaches:
wherein the at least two encrypted (0153, 0294, 312, 315)… are generated as a homomorphic encryption (0153, 0294, 312, 315), wherein the at least two encrypted… are generated as E(Q1), E(Q2)... E(QN) (0153, 0294, 312, 315) and the encrypted… is the aggregated encrypted value represented as at least one of a summation represented as E(Q1+ Q2+ ... +QN) (0153, 0294, 312, 315) or a product represented as E(Q 1* Q2 * ... *QN)… Q representing a query, and N representing a positive integer. (0153, 0294, 312, 315)

Regarding claim 18 Versteeg teaches:
…queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) response is generated as a hash value. (Figs. 2-6 (showing arrows as connectors); 0027 “linkage by hash pointer”)
Versteeg does not teach:
wherein the at least two encrypted… and the encrypted
Liu teaches:
wherein the at least two encrypted (0153, 0294, 312, 315)… and the encrypted

Regarding claim 19 Versteeg teaches:
receive transaction data involved in one or more transactions to be added to a data block of a blockchain by an entity (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generate a plurality (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) of…queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for a blockchain responder (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”) associated with respective portions of the transaction data for a challenge-response authentication process for the entity (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), wherein respective answers to the plurality of…queries are encrypted as separate…values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art);
receive from the entity an…response to the plurality of…queries, wherein the…response is based upon the separate…values; and (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)
verify that the…response correlates to the separate….values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).

Versteeg does not expressly teach:
based on a portion of the transaction data that comprises less than an entirety of the transaction data; and

Versteeg however teaches as a whole as follows:
As to the subsidiary facts, hashes functions are compression functions, Menezes at p. 322 (providing definition for hash function), that allow for data integrity, Menezes at p. 321 (“use for data integrity”). Following, MPEP 2141(II)(C) which considers prior art solutions, speed is an issue to be considered when it comes to hashing. Menezes at p. 338 (“speed in mind…expense of speed, and tradeoffs are typically made”) (emphasis added), p. 345 (showing chart on speeds with corresponding algorithms), p. 351 (“include speed”). Divorced from computer hardware, all transaction data could be (or ideally would like to be) hashed in order to ensure data integrity. However, tradeoffs must be made as can be appreciated by a POSITA. Accordingly, a POSITA would be motivated to omitted less sensitive information or noncritical data while recognizing that an attack on some of the noncritical/less sensitive data may take place in order to increase speed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the data hashes in Versteeg by omitted portions on noncritical transaction data as certain parts of the transaction data are not critical for maintaining the blockchain, or do not require security features (i.e., data integrity) associated with the hash. MPEP 2144.04(II) (holding that it is obvious to omit).

Versteeg does not teach:
…encrypted…
Liu teaches:
encrypted (0153, 0294, 312, 315)

Regarding claim 20 Versteeg teaches:
the instructions further causing the processor to authenticate the entity to update the data block in the blockchain (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) with the transaction data based on verifying that the…response correlates to the separate…values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).
Versteeg does not teach:
…encrypted…
Liu teaches:
encrypted (0153, 0294, 312, 315)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Satoshi Nakamoto Bitcoin A Peer-to-Peer Electronic Cash System
CA_2687020_A1 (POW Captcha Reference)
EP_2197168_A1 (POW Captcha Reference)
GB_2572567_A1 (PoW with User engagement)
IJARCCE.2019.8803 (Proof of CAPTCHA Protocol)
NIST.IR.8301 (DoC Blockchain Reference)
US_10055591_B1 (CAPTCHA Handshake)
US_20100144314_A1 (Token)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the offending language in claim 5 is not currently amended and there was no 112(b) rejection in NF. However, since claim 1 was amended with new language of “a query” and “the query”, and claim 5 includes all limitations of claim 1, the offending language in claim 5 raises issues. Therefore, going FINAL with 112(b) is proper under procedural fairness.
        2 A copy is enclosed in the IFW as NPL.
        3 PGPUB 0053 discloses “Captcha exchanges and/or other type query exchanges[.]”)
        4 Compare Section §102 supra.
        5 PGPUB 0053 discloses “Captcha exchanges and/or other type query exchanges[.]”)